Citation Nr: 1430934	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  09-41 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an increased disability rating for a lumbar spine disability, currently evaluated as 20 percent.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1981 to November 2002.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2008 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that additional VA treatment records have been added to the claims folder following the most recent Statement of the Case (SOC) in September 2009.  There is no waiver of agency of original jurisdiction (AOJ) consideration of this evidence in the first instance.  As this case is being remanded, the AOJ must consider the additional evidence received when it readjudicates the claim.  38 C.F.R. § 20.1304(c).

The Virtual VA paperless claims processing system contains a brief from the Veteran's representative dated in June 2014.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not contain any documents at this time. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board observes that the Veteran was last afforded a VA examination for his lumbar spine disability in January 2008, and in his April 2009 notice of disagreement and various other submissions, he indicated that his symptomatology has worsened.  VA treatment records following this examination has also revealed worsening symptomatology, such as right leg sciatica.  Generally, the mere passage of time will not be a sufficient reason to remand a case for further examination.  However, in light of the Veteran's assertions that his lumbar spine disability may have worsened, the Board finds that under the duty to assist, a new VA examination is necessary to clarify the current severity of his lumbar spine disability.  

The Board also notes that in December 2009, the Veteran submitted authorization forms for the Wausau VA Medical Center (VAMC), the William S. Middleton Memorial Veterans Hospital, and the Tomah VAMC.  Although the identified treatment records from the Tomah VAMC have been associated with the record, the updated treatment records from the Wausau VAMC and the William S. Middleton Memorial Veterans Hospital have not been obtained.  The Board notes that the Veteran specifically indicated that the treatment records from the Wausau VAMC were related to his back pain.  Moreover, the file does not contain a notation that any attempts were made to obtain these treatment records.  Prior to any examination, with the Veteran's assistance, the RO should obtain any outstanding records of pertinent private and VA treatment.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to include any outstanding treatment records from the Wausau VAMC, the William S. Middleton Memorial Veterans Hospital, and the Tomah VAMC.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. After the above development has been completed to the extent possible, the Veteran should then be afforded a VA examination, with an appropriate examiner, to determine the current nature and severity of his service-connected lumbar spine disability.  The claims folder and a copy of this REMAND must be made available to the examiner, and the examiner must review the entire claims file in conjunction with the examination.  

The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his service-connected lumbar spine disability.  All relevant tests and studies should be undertaken.  

The examiner should specifically report the ranges of motion of the thoracolumbar spine, or whether any segment of the spine is ankylosed.  The examiner should also identify any objective evidence of pain. 

The examiner should comment upon the existence, and frequency, of any incapacitating episodes (i.e., a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician); specifically, whether, over the last 12-month period, the Veteran's incapacitating episodes had a total duration of (a) at least two weeks but less than four weeks; (b) at least four weeks but less than six weeks; or (c) at least six weeks.  

The examiner should discuss any neurological abnormalities, to include erectile dysfunction, bladder impairment and lower extremity symptoms, e.g. radiculopathy, paresthesias, weakness, etc., resulting from the service-connected lumbar spine disability.  The examiner should specifically state whether the Veteran has a current diagnosis of lumbar radiculopathy of the right lower extremity, and, if so, indicate the severity.

The examiner should indicate both the Veteran's subjective symptoms and the objective symptoms noted during the examination.  A rationale should accompany any opinion provided.

3. After the development has been completed, adjudicate the claim.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



